Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/13/2020.
Claims 57-58 have been added.
Claims 25-28, 30, 32-58 are pending in the instant application.
Claims 26, 28, 30, 32-56 have been previously withdraw from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 57 recites an oily phase having a threshold stress of greater than 1.5Pa. Applicant’s specification does not teach how to conduct the test to find this value or the condition required to find this value. 
For compact prosecution purposes, if the composition has a polar or apolar hydrocarbon or silicon oil as recited in claim 57, then the threshold stress value will be greater than 1.5 Pa, unless proven otherwise.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 25, 27, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over LE ROUX et al (FR 2977580; wherein US 2014/0205528 is used as an English translation) in view of RIESGRAF et al (US 5,959,019), KASAI et al (US 2012/0213712) and YI et al (US 2012/0231058).
LE ROUX teaches a synthetically (see abstract) made phyllosilicate with the formula Mg3Si4O10(OH)2 that have improved structural properties (see [0014]) over the prior art’s talc compound (see [0005]). Additional disclosures include: acquires gelatinous consistency (see [0089]), before being dried by oven or dried by lyophilization (see [0094]-[0096]); LE ROUX’s method is the same method of making the synthetic phyllosilicate as Applicant, however, Applicant did not dry the hydrogel synthetic phyllosilicate (see Applicant’s specification at pg. 58, line 4-7); LE ROUX’s x-ray diffraction has a line between 9.4-9.8A (see [0057]); LE ROUX teaches the synthetic phyllosilicate can be used as a replacement for natural talc (see [0020]), wherein talc is commonly used in cosmetic compositions (see [0004]); thus, it would have been obvious to use the synthetic phyllosilicate in making cosmetic compositions.
LE ROUX does not go into detail about making the cosmetic composition, such as adding water, which would make the synthetic phyllosilicate gelatinous again; or adding an additional ingredient.  
RIESGRAF teaches a topical cosmetic composition in liquid comprising of 40-85% water, 12-50% talc, an emulsifier, which reads on additional ingredient (see abstract; and col. 3, Example 1). Additional disclosures include75.85% of water (see col. 3, Example 1); to enhance skin feel, various emollients can be added, such as silicone oil (see col. 3, line 5-10).

YI teaches the prior art had known of using talc in cosmetic composition (see abstract). Additional disclosure include: water about 50% and other ingredients, such as (cetyl dimethicone copolyol see [0041], Table 1, example 7).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate 40-85% water and an additional ingredients, such as silicone oil, to make a cosmetic composition using LE ROUX’s improved talc. The person of ordinary skill in the art would have been motivated to make those modifications, because additional ingredients are needed to make cosmetics and silicone oil enhances skin feel, and reasonably would have expected success because LE ROUX teaches that the improved phyllosilicate compound can be used in place of talc in the prior art, wherein LE ROUX’ talc is also a functional equivalent of talc commonly used in cosmetics.
Note, the intended use of the phyllosilicate being a “matt-effect agent” does not appear to be an active step, since the phyllosilicate would inherently have the physical/chemical property of having a matt-effect. 
Note, LE ROUX’s improved dried talc would become an aqueous gel with the addition of water, since Applicant used the same talc as taught by LE ROUS but did not perform the drying step to remove the water (see Applicant’s specification at pg. 58, line 4-7), unless proven otherwise.
.

Claims 25, 27, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over LE ROUX et al (FR 2977580; wherein US 2014/0205528 is used as an English translation) in view of RIESGRAF et al (US 5,959,019), KASAI et al (US 2012/0213712) and YI et al (US 2012/0231058).
As discussed above, LE ROUX in view of RIESGRAF, KASI and YI teaches Applicant’s invention.
The references do not teach not subjecting the synthetic phyllosilicate to drying or lyophilization.
MARTIN teaches a synthetic talc with the chemical formula Si4Mg3O10(OH)2 (see [0053]) with x-ray diffraction at 9.55-9.65A (see [0063]), wherein it can be in solid powder or liquid form (see [0044]), which would result in an aqueous gel form
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate avoiding the step in LE ROUX of drying by oven or dried by lyophilization. The person of ordinary skill in the art would have been motivated to make those modifications, if one skilled in the prior art preferred the liquid form versus the powder form, and reasonably would have expected success because MARTIN teaches the prior art had known of both solid powder and liquid form. Especially, when the cosmetic end product requires water.

s 25, 27, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN et al (US 2009/0261294) in view of RIESGRAF et al (US 5,959,019), KASAI et al (US 2012/0213712) and YI et al (US 2012/0231058).
MARTIN teaches a synthetic talc with the chemical formula Si4Mg3O10(OH)2 (see [0053]) with x-ray diffraction at 9.55-9.65A (see [0063]), wherein it can be in solid powder or liquid form (see [0044]), which would result in an aqueous gel form. Additional disclosures include: highly hydrated gel (see [0027]-[0028]); mechanical and chemical properties which are better than natural talc and can be used as substitute for natural talc (see [0001]), such as cosmetic (see [0003]).
MARTIN does not go into detail about making the cosmetic composition, such as adding an additional ingredient.  
RIESGRAF teaches a topical cosmetic composition in liquid comprising of 40-85% water, 12-50% talc, an emulsifier, which reads on additional ingredient (see abstract; and col. 3, Example 1). Additional disclosures include75.85% of water (see col. 3, Example 1); to enhance skin feel, various emollients can be added, such as silicone oil (see col. 3, line 5-10).
KASAI teaches the prior art had known of using talc in cosmetic composition (see abstract). Additional disclosure include: UV sunscreen ingredient (see abstract), which reads on other ingredients; 40-95% water (see [0120]), such as 54.91% water (see [0205]).
YI teaches the prior art had known of using talc in cosmetic composition (see abstract). Additional disclosure include: water about 50% and other ingredients, such as (cetyl dimethicone copolyol see [0041], Table 1, example 7).

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate avoiding the step drying or lyophilization. The person of ordinary skill in the art would have been motivated to make those modifications, if one skilled in the prior art preferred the liquid form versus the powder form, and reasonably would have expected success because MARTIN teaches the prior art had known of both solid powder and liquid form. Especially, when the cosmetic end product requires water.
Note, the intended use of the phyllosilicate being a “matt-effect agent” does not appear to be an active step, since the phyllosilicate would inherently have the physical/chemical property of having a matt-effect. 
Note, the prior art’s oily phase would have a threshold stress greater than 1.5 Pa, because the prior art has all the ingredients as claimed by Applicant, unless proven otherwise.

Response to Arguments
belief that the synthetic phyllosilicate particles would have the same behavior as the talc particles used above, and thus that the same observation could be made between the emulsion comprising an aqueous gel of synthetic phyllosilicate and an emulsion comprising dried phyllosilicate particles.
	The Examiner finds this argument unpersuasive, because Applicant is in the position to conduct an experiment to show LE ROUX’s dried compound is unable to be rewetted and achieve the same cosmetic composition as Applicant, but Applicant has not conducted this experiment. Additionally, “belief” is an opinion, not an experimental fact.
	Applicant argues that the claimed invention also provides unexpected results over the prior art. Le Roux points out that the synthetic phyllosilicate mineral particles have similar structural characteristics to those of natural talc (see Le Roux at paragraph

	The Examiner finds this argument unpersuasive, because LE ROUX teaches his synthetic talc has improved structure properties (see [0014]) compared to regular talc (see [0004]).
	Applicant argues that Martin suffers from the same deficiencies as Le Roux. However, as described in detail above, the previous Declaration demonstrates that the mere mixture of the dried synthetic phyllosilicate particles disclosed by Martin with water would not result in the aqueous or aqueous-alcoholic gel of synthetic phyllosilicate required in the claimed invention. The previous Declaration further demonstrates that the resultant combination of the dried synthetic phyllosilicate particles disclosed by Martin with water would result in a composition very different from the present invention.
	The Examiner finds this argument unpersuasive, because as discussed above, Applicant is in the position to conduct an experiment to show LE ROUX’s dried compound is unable to be rewetted and achieve the same cosmetic composition as Applicant, but Applicant has not conducted this experiment. Additionally, “belief” is an opinion, not an experimental fact.
	Applicant argues that for Martin's "liquid form," it is noted that the form of colloidal composition is disclosed as a means of preservation of the synthetized pulverulent composition of synthetic particles, until they are used. See Martin at paragraph [0077], which states that "[i]n view of the pulverulent nature of such particles, ... , they are advantageously brought into solution for the purposes of preservation, until they are 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the person of ordinary skill in the art would have been motivated to make those modifications, if one skilled in the prior art preferred the liquid form versus the powder form, and reasonably would have expected success because MARTIN teaches the prior art had known of both solid powder and liquid form. Especially, when the cosmetic end product requires water.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618